Citation Nr: 1503319	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active duty service from September 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for tinnitus, bilateral hearing loss, and skin cancer, and granted service connection for posttraumatic stress disorder (PTSD) with an initial 10 percent rating effective August 11, 2009.  In December 2010, the Veteran submitted a notice of disagreement with the service connection denials and the propriety of the initially assigned rating for PTSD.  In June 2012, the RO issued a statement of the case on all four issues; however, in his August 2012 substantive appeal, the Veteran limited his appeal to the issue of entitlement to service connection for tinnitus.  Therefore, the other issues are not properly before the Board.

In August 2012, the Veteran submitted a claim for an increased rating for PTSD.  In a December 2014 rating decision, located in the Virtual VA and Veterans Benefits Management Systems (VBMS) electronic files, the RO increased the rating for PTSD from 10 percent to 30 percent effective August 12, 2012, the date VA received the Veteran's the claim for an increased rating.  To date, the Veteran has not submitted a notice of disagreement as the assigned rating or effective date.

In a July 2014 statement, the Veteran indicated that he was submitting additional information regarding his claim for auditory loss.  Such included a private examination conducted in July 2014 that revealed hearing loss.  It did not address the Veteran's present claim for service connection for tinnitus.  However, the issue of entitlement to service connection for bilateral hearing loss is not properly before the Board.  Therefore, the Board does not have jurisdiction such issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As noted, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board observes that there are additional VA treatment records dated through October 2010 located in Virtual VA and the June 2012 statement of the case considered VA treatment records dated only through April 2010; however, the VA treatment records from May 2010 to October 2010 are not relevant to the issue currently before the Board.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A review of the record reveals that there are potentially pertinent outstanding private treatment records that have not yet been obtained.  Indeed, during the December 2009 VA examination, the Veteran provided the examiner with copies of hearing conservation audiograms from his civilian employer dating from 1975 to 2008.  While the audiograms most likely address bilateral hearing loss (that is not currently before the Board), the Board observes that such records may document any complaints the Veteran had with regards to any ringing in his ears.  Moreover, as the December 2009 VA examiner utilized the data contained in such audiograms to render an opinion, such records are relevant to the instant claims.  Specifically, the examiner determined that it was less likely as not that the Veteran's tinnitus was related to his in-service noise exposure based on the fact that his separation examination showed normal hearing sensitivity and the aforementioned hearing conservation audiograms normal hearing sensitivity until 2001.  Therefore, a remand is necessary in order to obtain such hearing conservation audiograms from the Veteran's civilian employer dating from 1975 to 2008 as well as any additional outstanding records referable to the Veteran's tinnitus, to include updated VA treatment records from the Mountain Home, Tennessee, VA facility dated from October 2010 to the present, should be obtained.  

Furthermore, as the December 2009 VA examiner's negative opinion was based on the nature of the Veteran's hearing loss, after obtaining all outstanding treatment records, the AOJ should review the record and conduct any additionally-indicated development, to include affording the Veteran a new VA examination and/or opinion deemed necessary for the adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his tinnitus, to specifically include the copies of hearing conservation audiograms from his civilian employer dated from 1975 to 2008.  After securing any necessary authorization from him, obtain all identified treatment records, to include any relevant treatment records from the Mountain Home VA facility dated from October 2010 to the present. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2.  After obtaining all outstanding treatment records, the AOJ should review the record and conduct any additionally-indicated development, to include affording the Veteran a new VA examination and/or opinion deemed necessary for the adjudication of his claim.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

